DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 14-16 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hisaeda (USP 8,350766).
Regarding claim 1, Hisaeda discloses an antenna-embedded laminate glass architecture in figures 1, 3-10) that teaches:  An antenna unit (20) for glass (10) that is 5installed on an indoor side of a glass sheet (figure 9, 12a, 12b) and that transmits and receives an electromagnetic wave at the indoor side through the glass sheet (abstract and figure 9, 12a,12b).
Regarding claim 2, Hisaeda teaches: the antenna unit (20) for glass (10) is installed on the glass sheet (12a, 12b), and includes:  15an antenna (20) ; and a space (14) in which air can flow between the glass sheet (12a, 12b) and the antenna(20).
Regarding claim 3, Hisaeda teaches:  the antenna unit (20) for glass (10) is installed on the glass sheet, and includes:  25an antenna (20); and a fixing portion (32, 34) that fixes the antenna to the glass sheet such that a space (14) in which air can flow is formed between the glass sheet (12a, 12b) and the antenna (20) (figures 1, 9-10 and their description).

Regarding claim 14, Hisaeda teaches: the antenna(20) is provided in a casing (see para. 33) .
Regarding claim 15, Hisaeda discloses an antenna-embedded laminate glass architecture in figures 1, 3-10) that teaches:  a glass sheet (12a, 12b); and an antenna unit (20) for glass (10) that is installed on an indoor side of the glass sheet (12a, 12b), and that transmits an electromagnetic wave at the indoor side 30to an outdoor side through the glass sheet (12a, a2b), and receives an electromagnetic wave at the indoor side from the outdoor side through the glass sheet (12a, 12b) (see figures 1, 3-10, their descriptions and abstract).
Regarding claim 16, Hisaeda teach a glass sheet (21a, 12b); and the antenna unit (20) for glass (10) as claimed in claim 2.
Regarding claim 21, Hisaeda discloses an production architecture method in figure 2 that teaches: attaching the antenna unit for glass including an antenna and a fixing portion that is provided on a part of the antenna, to a glass sheet by the fixing portion such that a space in which air can flow is-65- formed between the glass sheet and the antenna (see figure 2 and para. 20-23).
Claims 1-3, 6, 15-16 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sauer (USP 5,760,744).
Regarding claim 1, Sauer discloses an antenna pane with antenna element protected from environmental moisture effects architecture in figures 1-3 that teaches:  An antenna unit for glass that is 5installed on an indoor side of a glass sheet (1, 2) and that transmits and receives an electromagnetic wave at the indoor side through the glass sheet (abstract and figures 1-3, their descriptions).
Regarding claim 2, Sauer teaches: the antenna unit for glass is installed on the glass sheet (1, 2), and includes:  15an antenna (7) ; and a space (4) in which air can flow between the glass sheet (1, 2) and the antenna(7).

Regarding claim 6, Sauer teaches: the antenna is a flat antenna or an antenna (7) provided on a flat plate (6) (see figures 1-3, their description).
Regarding claim 15, Sauer discloses an antenna pane with antenna element protected from environmental moisture effects architecture in figures 1-3 that teaches:  An antenna unit for glass that is 5installed on an indoor side of a glass sheet (1, 2) and that transmits and receives an electromagnetic wave at the indoor side through the glass sheet (abstract and figures 1-3, their descriptions).
Regarding claim 16, Sauer teaches: the antenna unit for glass is installed on the glass sheet (1, 2), and includes:  15an antenna (7) ; and a space (4) in which air can flow between the glass sheet (1, 2) and the antenna(7).
Regarding claim 21, Sauer discloses an antenna pane with antenna element protected from environmental moisture effects architecture in figures 1-3 that teaches:  An antenna unit for glass that is 5installed on an indoor side of a glass sheet (1, 2) and that transmits and receives an electromagnetic wave at the indoor side through the glass sheet (abstract and figures 1-3, their descriptions).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: thickness of the fixing portion is from 0.5 mm to 100 mm,
3/hour or more.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: average solar absorptance of a main surface of the flat antenna or the flat plate is 60% 25or less, the main surface facing toward the glass sheet.
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: arithmetic average roughness Ra of a main surface of the flat antenna or the flat plate-61- is 1.2 pm or less, the main surface facing toward the glass sheet.
Claim 9 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: a dielectric layer formed on a main surface of the flat antenna or the 10flat plate, the main surface facing toward the glass sheet.
Claim 10 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to 
Claim 11 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: an electromagnetic shielding layer formed on a main surface of the flat antenna or the flat plate, the main surface facing a direction opposite to the glass sheet.
Claim 12 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: one or more electromagnetic wave absorption elements formed on a main surface of the flat plate, the main surface facing an direction 5opposite to the glass sheet.
Claim 13 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: visible light transmittance of the antenna is 40% or more.
Claim 17 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: a coating 15layer formed on a main surface of the glass sheet, the main surface facing toward the antenna unit for glass, wherein the antenna of the antenna 
Claim 18 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: in a plane view, the flat antenna or the flat plate is formed as a 30rectangle, and an area of the opening portion is greater than or equal to a value obtained by a following expression (1). axb (1)-64- (In the expression (1), a variable a is a length of one side of the flat antenna or the flat plate, and a variable b is a length of another side of the flat antenna or the flat plate.)
Claim 19 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: a water-repellent layer formed on a main surface of the glass sheet that faces a direction opposite to the antenna unit for glass.
Claim 20 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features, such as: an electromagnetic shielding 20layer formed on a region different from a region where the antenna unit for glass is provided, on a main surface of the glass sheet, the main surface facing toward the antenna unit for glass.
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached on Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAM T MAI/Primary Examiner, Art Unit 2845